Case: 11-30029   Document: 00511541418    Page: 1   Date Filed: 07/15/2011




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                                                FILED
                                                               July 15, 2011
                              No. 11-30029
                            Summary Calendar                   Lyle W. Cayce
                                                                    Clerk




DEWEY H. PHILLIPS,

                                        Plaintiff-Appellant,

versus

LOUISIANA STATE OFFICE OF THE GOVERNOR,
DIVISION OF ADMINISTRATION, OFFICE OF RISK MANAGEMENT,

                                        Intervenor-
                                        Plaintiff-Appellee,

versus

ROOFERS MART SOUTHEAST, INCORPORATED;
CINCINNATI INSURANCE CO.; DOUGLAS P. BOUDREAUX,

                                        Defendants-Appellees.




                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                             No. 2:09-CV-3691
   Case: 11-30029       Document: 00511541418         Page: 2     Date Filed: 07/15/2011

                                       No. 11-30029

Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The plaintiff sued for alleged injuries suffered in a traffic accident. The
jury found no negligence, and the district court denied post-verdict motions and
entered judgment for defendants. On appeal, the plaintiff argues only that the
court should have granted the post-verdict motions.
       We affirm, essentially for the reasons stated in the district court’s Order
& Reasons denying the post-verdict motions. The trial raised largely questions
of credibility concerning how the accident occurred. The district court’s order ex-
plains why the verdict is supported by the record and the applicable law.
       AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2